    Case 1:15-cv-00049-WMS-HKS Document 106-2 Filed 08/20/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


DARCY M.BLACK,

                            Plaintiff,
       v.                                                             15-cv-00049

BUFFALO MEAT SERVICE,INC., doing business
as BOULEVARD BLACK ANGUS,also known as
BLACK ANGUS MEATS,also known as BLACK
ANGUS MEATS & SEAFOOD,
ROBERT SEIBERT,
DIANE SEIBERT,
KEEGAN ROBERTS,

                            Defendants.


            LOCAL RULE 56
                        (a)
                          (3)APPENDIX TO DEFENDANTS
                                                  'STATEMENT OF
                             MATERIAL FACTS

       Pursuant to the Federal Rules of Civil Procedure Rule 56 and the Local Rules of Civil

Procedure of the United States District Court for the Western District of New York, Rule

56(a)(3), Defendants, by and through their attorneys Barclay Damon LLP, hereby provide this

Appendix to their Statement of Material Facts, which includes the following Exhibits:

       Exhibit A:     A copy ofthe EEOC Intake Questionnaire completed by Black (before

                      Black retained counsel), dated June 14, 2010 and received by the EEOC

                      on June 18, 2010.

       Exhibit B:     A copy ofthe undated Charge of Discrimination prepared by Black to the

                     EEOC.

       Exhibit C:    A copy ofthe Charge of Discrimination filed by Greco Trapp PLLC,on

                     behalf of Black, dated December 16, 2010 and received by the EEOC on

                     January 3, 2011.
      Case 1:15-cv-00049-WMS-HKS Document 106-2 Filed 08/20/19 Page 2 of 3




             Exhibit D     A copy of a letter from Black's attorney to the EEOC Investigator, Nelida

                          Sanchez, dated October 24, 2011, together with Black's Reply to

                          Respondent's Position Statement.

             Exhibit E:   A copy of a letter from Black's attorney to the EEOC Investigator, Nelida

                          Sanchez, dated November 4,2014.

             Exhibit F:   A copy ofthe EEOC's Determination related to Black's Charge filed

                          under Title VII ofthe Civil Rights Act and Equal Pay Act dated October

                          20, 2014.

             Exhibit G:   Copies of relevant pages from the deposition transcript of Plaintiff Darcy

                          M. Black, taken on January 23,2018 and continued on October 10, 2018.

             Exhibit H:   A copy of medical progress notes dated August 12, 2009 prepared by

                          Black's heath care provider regarding a counseling session with Black.

             Exhibit I:   Copies of relevant pages from the deposition transcript of Defendant

                          Diane Seibert, taken on January 4, 2018.

             Exhibit J:   Copies ofrelevant pages from the deposition transcript of Defendant

                          Robert Seibert, taken on January 10, 2018.

         Exhibit K:       Copies ofrelevant pages from the deposition transcript of Defendant

                          Keegan Roberts, taken on January 12, 2018.

         Exhibit L:       Copies of relevant pages from the deposition transcript of Sean Round

                          taken on November 20, 2017.

         Exhibit M:       Copies ofrelevant pages from the deposition transcript of Mark Leible

                          taken on January 22,2018.




                                                   2

18965075.1
      Case 1:15-cv-00049-WMS-HKS Document 106-2 Filed 08/20/19 Page 3 of 3




             Exhibit N:   Copies of relevant pages from the deposition transcript of Debbie Negrych

                          taken on January 8, 2018.

             Exhibit 0:   Copies ofrelevant pages from the deposition transcript of Jamie LaPress

                          taken on January 5, 2018.

             Exhibit P:   Copies ofrelevant pages from the deposition transcript of Patrick Howells

                          taken on February 19, 2018.

             Exhibit Q:   Copies of relevant pages from the deposition transcript of Raeleen Rush

                          McGee taken on May 20, 2019.

             Exhibit R:   A copy of Black's résumé.

             Exhibit S:   A copy of Black's May 19, 2010 resignation letter tendered to the Butcher

                          Shop.


DATED:            August 20, 2019                       Respectfully submitted,

                                                        BARCLAY DAMON LLP

                                                        By:   /s/ Randolph Oppenheimer
                                                              Randolph C. Oppenheimer, Esq.
                                                              Sarah A. O'Brien, Esq.

                                                        Attorneysfor Defendants
                                                        The Avant Building
                                                        200 Delaware Avenue, Suite 1200
                                                        Buffalo, New York 14202
                                                        Telephone:(716)858-3780
                                                        Facsimile:(716)308-3843




                                                  3

18965075.1
